Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This following Non-Final Office Action for Application Serial 17/149,548. In response to the Examiner’s Final action filed April 4, 2022 , Applicant amended claims 1, 2, 5, 7-9, 11 and 13.  Claims 1-13 are pending in this application, and claims 1-13 have been rejected below. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 

Response to Amendment
Claims 1-13 are pending in this application. Claims 1, 2, 5, 7-9, 11 and 13 are amended. 

The amended claims 1, 2, 5, 7-9, 11 and 13.  raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.


Response to Arguments
Applicant’s arguments filed on May 26,2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 103
On page 10 -15  Applicant submits, “…  no portion of par. [0126] of Yuen discloses or suggests a system/method, where a processor of the electronic inventory management device generates an instruction to a worker to pick a product from a storage bin in the stock room based on a determination by the processor that the physical location of the at least one product in the at least one of the storage bins is higher than a physical location of at least one identical product in at least another one of the bins as claimed by Applicant. …” and Applicant traverses, “…claim 1 requires that the pick instruction include not one identifier (i.e., an identifier of the product to be picked), but two identifiers (i.e., the identifier of the product that the worker must pick from a storage bin in the stock room; and the specific identifying number of the storage bin in the stock room from which the worker must pick the product) … the Office Action does not identify any portion of Lyon that discloses or suggests generating on a display screen of a worker device of a pick instruction that indicates to the worker the identifying number of the specific storage container (i.e., bin) in the stock room of the retail facility from which the worker must pick the product as recited in independent claim 1. Furthermore, the Office Action does not assert that any portion of Lyon remedies the deficiencies of Sirico and/or Lyon to disclose or suggest a system/method, where a processor of the electronic inventory management device generates an instruction to a worker to pick a product from a storage bin in the stock room based on a determination by the processor that the physical location of the at least one product in the at least one of the storage bins is higher than a physical location of at least one identical product in at least another one of the bins as claimed by Applicant.  In view of the foregoing deficiencies of Sirico, Yuen, and Lyon, even if Sirico were to be modified in view of Yuen and Lyon as proposed in the Office Action, the proposed modification to Sirico would not result in a method as recited in independent claim 1 or a system as recited in independent claim 1. Accordingly, the rejection of independent claims 1 and 1 and claims dependent therefrom under 35 U.S.C. § 103(a) over Sirico, Yuen, and Lyon is believed to be overcome. The Office Action rejected claims 5 and 7 under 35 U.S.C. § 103(a) as being unpatentable over Sirico, Yuen, and Lyon and further in view of U.S. Pub. No. 2010/0030667 ("Chudy"). Dependent claims 5 and 7 incorporate the limitations of independent claim 1, which Applicant has shown above to be not rendered obvious by the proposed combination of Sirico, Yuen, and Lyon. The portions of Chudy cited in the Office Action to reject claims 5 and 7 do not provide any disclosure or suggestion that, in combination with Sirico, Yuen, and Lyon would render independent claim 1 obvious. 
Accordingly, claims 5 and 7 are believed to be not rendered obvious by the proposed combination of Sirico, Yuen, Lyon, and Chudy at least due to their dependency from independent claim 1, and the rejection of claims 5 and 7 under 35 U.S.C. § 103(a) over Sirico, Yuen, Lyon, and Chudy is believed to be overcome.  In view of the foregoing amendments and remarks, Applicant submits that all claims are now allowable. Entry of the present amendment and allowance of this application are respectfully requested. …”


Examiner respectfully disagrees with the Applicant’s arguments. The amendments to the claims necessitate grounds for a new rejection.  The claims 1-13 are rejected under 35 U.S.C 103., see rejection below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2015/0081088 A1)  in view of  Yuen (US 2015/0,058,067 A1) and Keller (US 2012/0,030,070 A1) 

Regarding Claim 1, (Currently Amended) 

A method of prioritizing retrieval of products from a plurality of storage bins located in a stock room at a retail sales facility, the method comprising: providing an inventory management database configured to store electronic information associated with the products located at the retail sales facility, the electronic information associated with the products located at the retail sales facility including at least one of bin identifier data uniquely identifying each one of the storage bins, storage bin size data, product identity data uniquely identifying each one of the products, product physical attribute data, … 

Lyon [002] teaches retailers, wholesalers, … and other product distributors (which may collectively be referred to as distributors) … maintain an inventory.; Lyon [003] teaches Pickers can be given instructions to go to locations in inventory to pick items from specified locations; Lyon [025] teaches different shelves (bins) may support different sized bins for receiving larger quantities of items and/or for receiving physically larger items., Lyon [042] –[044] teaches configuration of the cart (bin) number and size of bins, a number of shelves, a height between shelves, a shelf depth, a maximum recommended load capacity, and so forth. The configuration of the pick carts can be associated with an identification 530 of the pick cart, such as an identification number, barcode, etc.; Lyon [081] –[082] teaches platform profiles may be used in determining picking assignments …. Factors considered in determining the suitability may include the number of bins on the cart, the size of the bins on the cart, the arrangement of the bins on the cart, the size of the cart, the size of items to be picked, the number of items to be picked, the weight of items to be picked and so forth. Factors relating to the bins or the cart may be included in the platform profile while factors relating to the items to be picked may be associated with the respective item identifications in an item data store. …the platform profile retrieved by the mobile computing device may, for example, include information about the bins on the cart, including a number, size, type, etc.; Lyon [002], [003], [025], [042] – [046], [059], [081] –[082], [Figure 1],[Figure 5], [Figure 6]

Lyon [054] discloses the mobile computing device 520 may track a particular bin on the cart where items are stored, such as by providing instructions to the picker to place the item in the bin and then requesting confirmation that the item has been placed in the instructed bin., Lyon [054]

scanning, via an electronic scanning device of a worker at the retail sales facility, at least one product being placed into at least one of the storage bins located in the stock room at the retail sales facility to obtain identification data associated with the at least one product, the scanning including generating, via the electronic scanning device, … when the at least one product was scanned by the electronic scanning device during placement of the at least one product into the at least one of the storage bins; 

Lyon [084] discloses the pick instructions may include pick instructions for picking one or more orders to the pick platform. The pick instructions may be interpreted by the mobile computing device in light of the platform profile. For example, the pick instructions may specify a particular bin into which a particular item is to be put after picking the item from a shelf. The mobile computing device may identify the bin into which the item is to be put and may highlight a box on the interface corresponding to the bin., Lyon [082], [084], [087], [092]

Lyon [085] discloses the mobile computing device may display a pick platform map as in FIG. 10 as the instructions or may display the instructions before displaying the pick platform map or may provide the instructions via another device, such as a barcode scanner for example., Lyon [085]

receiving, at an electronic inventory management device including a processor, and from the electronic scanning device, a signal including the identification data associated with the at least one product obtained by the electronic scanning device and the … when the at least one product was scanned by the electronic scanning device during placement of the at least one product into the at least one of the storage bins; 

Lyon [082] discloses the platform profile retrieved by the mobile computing device may, for example, include information about the bins on the cart, including a number, size, type, etc., Lyon [081]-[084], [089], [Figure 6], [Figure 7]

in response to the receiving step, obtaining, via the electronic inventory management device and from the inventory management database, the product identity data and the product physical attribute data and the storage bin size data; 

Lyon [046] –[047] discloses any items to be picked which are incompatible with the pick cart or the picker, due to size, security, or other reasons, may be included in instructions sent to a different mobile device. …a mobile computing device 520 may be associated with a pick cart 510 having a pick cart configuration. The director computing device 540 can transmit pick instructions to the mobile computing device for the picker to dissociate the mobile computing device from the currently associated pick cart., Lyon [046]-[047], [057] –[059], [Figure 5], [Figure 6], [Figure 7]


based on the correlating step: determining, via the processor of the electronic inventory management device and based on the … , the product identity data, the product physical attribute data, and the storage bin size data, a physical location of the at least one product in the at least 2Application. No.: 17/149,548Amendment filed May 9, 2022Response to final OA mailed April 4, 2022one of the storage bins relative to a physical location of other products stored in the at least one of the storage bins; 

Lyon [021] discloses these order filling systems can identify the location and quantity of order items to be picked by a picker during the order filling process. These order filling systems may include a controlling computer or director computing device which may be electrically connected to numerous user interface devices mounted throughout a storage area. The user interface devices can include visual displays that direct the picker to the location of the order item and display the pick quantity of order items. Lyon [021], [082], [084], [087], [092] 

Lyon teaches software on the computing device 240 can allow display of batch pick information, allow a single item pick, allow order verification, allow order receipt, allow item putaway, allowing location cycle count, all … bluetooth device communications (e.g., between a device and a tablet), localized calculations (e.g., at the tablet) which include error management, updating location data, and updating SKU data., Lyon [038]


based on a determination by the processor of the electronic inventory management device that the physical location of the at least one product in the at least one of the storage bins located in the stock room at the retail facility… , generating, via the processor of the electronic inventory management device, a pick instruction indicating that the at least one product is to be picked from the at least one of the storage bins; 

Lyon [021], [038], [082], [084], [087], [092] 


and transmitting an electronic signal including the pick instruction from the electronic inventory management device to the electronic scanning device of the worker at the retail sales facility, by the electronic scanning device of the worker and in response to receipt of the electronic signal including the pick instruction from the electronic inventory management device: generating, on a display or via a speaker of the electronic scanning device of the worker, a visible or audible output, the visible or audible output indicating to the worker the pick instruction to the worker to pick, from the at least one storage bin, the at least one product for which the pick instruction was generated by the processor, the pick instruction including: the product identity data uniquely identifying to the worker the at least one product to be picked by the worker from the at least one storage bin located in the stock room at the retail facility; 

Lyon [051] discloses currently displayed instructions for the picker may include instructions for the currently associated pick cart or pick cart configuration. Once the instructions for the currently associated pick cart have been completed, the mobile computing device may display instructions for the next pick cart., Lyon [051] –[052]

Lyon [054] discloses the mobile computing device 520 may track a particular bin on the cart where items are stored, such as by providing instructions to the picker to place the item in the bin and then requesting confirmation that the item has been placed in the instructed bin., Lyon [054]

Lyon [089] discloses the scanner device, for example, may indicate a number to be put into the bins and the user may put the indicated number in the bins and note the number on the pick platform map counter. As another example, rather than displaying the number on the scanner device, the pick platform map may indicate the number as X/Y, where x is the number of items put in the bin and Y is the number of items to be put in the bin., Lyon [085], [089], [Figure 10]


and the bin identifier data identifying to the worker a unique number associated with the at least one storage bin located in the stock room at the retail facility from which the at least one product for which the pick instruction was generated by the processor is to be picked according to the pick instruction.  

Lyon [052] discloses a signal to the mobile computing device may be provided that the handheld scanner indicates the picker has picked the currently displayed item. In a proximal picker mode, smaller text may be provided to display a more complete instruction--such as displaying multiple of the items to be picked or displaying additional information about the current item to be picked. Some information which may be included on the display in the distal or proximal picker modes may include, for example, detailed item information, including graphics, video, drawing and related documentation; warehouse locations; warehouse work stations; warehouse users; picking steps, including graphical instructions, video instructions and/or related documentation; a count of available items; options to update item information/location; tracking information regarding inventory status during a picking process; and/or any user activity during one or more of a receiving process, a put away process, a picking process, a cycle count process, and/or an inventory control process.Lyon [051] –[054]

Lyon [089] discloses the scanner device, for example, may indicate a number to be put into the bins and the user may put the indicated number in the bins and note the number on the pick platform map counter. As another example, rather than displaying the number on the scanner device, the pick platform map may indicate the number as X/Y, where x is the number of items put in the bin and Y is the number of items to be put in the bin., Lyon [085], [089], [Figure 10]


Although highly suggested, Lyon does not explicitly teach:
“…and product shelf life data;  … at least one electronic time stamp indicating a time  … at least one electronic time stamp indicating the time … at least one electronic time stamp … is higher than a physical location of at least one identical product in at least another one of the storage bins …”

Yuen teaches:
“…and product shelf life data;  … at least one electronic time stamp indicating a time  … at least one electronic time stamp indicating the time … at least one electronic time stamp …”

Yuen [0330 ] teaches UIDE (user interface data elements) 1104 may include finished goods produced (which may be measured in pallets, cases, or `eaches`), pallets, cases, or `eaches` per hour, efficiency and other production information and may be substantially in real-time. UIDE 1104 may include lot codes and expiry dates (product shelf life data) for finished goods and sub-components. This information can be used for lot code recall or traceability and may be used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]

Lyon teaches an order filling systems to assist worker in picking inventory.  Yuen teaches tracking detailed warehouse data for inventory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine instructions for the picker may include instructions to pick ordered items during the order filling process, as taught by Lyon, with data elements such as lot codes and expiry dates (product shelf life data) traceability, as taught by Yuen to used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]




Keller teaches:
“… is higher than a physical location of at least one identical product in at least another one of the storage bins …’

Keller [074] teaches products having a high turn over may be stored at bins 610 located at about eye-level, for faster picking and placement. Products having lower turn-over may be stored at bins 610 that are higher or lower, Keller [074],  and Keller [071] discloses more than one serialized product unit may be stored at each bin 602. For example, the robot 108 may comprise a scanner, camera or other functionality allowing it to identify and pick an identified product unit from a location 602 comprising multiple product units [070] –[072]

Lyon teaches an order filling systems to assist worker in picking inventory.  Yuen teaches tracking detailed warehouse data for inventory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine instructions for the picker may include instructions to pick ordered items during the order filling process, as taught by Lyon, with data elements such as lot codes and expiry dates (product shelf life data) traceability, as taught by Yuen to used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]. Keller teaches managing products using serialized products. It would have been obvious to combine  picking order products with consideration of expirations dates, as taught by Lyon and Yuen with shelf location, as taught by Keller, so an average manual picker can reach without excessive bending or stretching, Keller [072]



Regarding Claim 2,  (Currently Amended) 

The method of claim 1, wherein the electronic scanning device is one of a mobile hand-held scanner and a stationary scanner, and wherein the receiving step including scanning the at least one product using one of the mobile hand-held scanner and the stationary scanner at a time when the at least one product was scanned by the electronic scanning device during placement of the at least one product into the at least one of the storage bins located in the stock room at the retail facility.  

Lyon [081]-[084], [089], [Figure 6], [Figure 7] and Lyon [0049] discloses a picker may associate the handheld scanning device with the mobile computing device such that any scanning or other functions performed by the scanning device can be reported to the director computing device 540 and then to the mobile computing device with which the scanning device is associated. Thus, the mobile computing device can confirm to the picker the accuracy of functions performed using the scanning device. The association of the scanning device with the mobile computing device can be performed in a similar fashion as the association of the mobile computing device with the pick cart. In some examples, the scanning device may communicate directly with the mobile computing device.


Regarding Claim 3, (Original) 

The method of claim 2, wherein the scanning of the at least one product includes scanning the at least one product using at least one of a radio frequency identification (RFID) reader, an optical reader, and a barcode reader.  

Lyon [050] teaches the mobile computing device 520 may be used as a scanning device in place of traditional handheld scanning devices. A camera, optical detection device, RF detection device, or the like included with the mobile computing device may perform the functions conventionally performed by handheld scanning devices, Lyon [049]-[050] and Lyon [085] discloses the mobile computing device may display a pick platform map as in FIG. 10 as the instructions or may display the instructions before displaying the pick platform map or may provide the instructions via another device, such as a barcode scanner for example., Lyon [049]-[050], [085]



Regarding Claim 4, (Original) 

The method of claim 1, wherein the receiving step further includes receiving, by the electronic inventory management device, electronic data indicating that the at least one product has  …

Lyon [082] discloses the mobile computing device may be capable of being and configured to be associated with a pick platform.; Lyon [084] discloses the pick instructions may include pick instructions for picking one or more orders to the pick platform.

	Although highly suggested, Lyon does not explicitly teach:
“… an expiration date …”

Yuen [0323] discloses lot code recall or traceability and may be used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]

Lyon teaches an order filling systems to assist worker in picking inventory.  Yuen teaches tracking detailed warehouse data for inventory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine instructions for the picker may include instructions to pick ordered items during the order filling process, as taught by Lyon, with data elements such as lot codes and expiry dates (product shelf life data) traceability, as taught by Yuen to used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]



Regarding Claim 5, (Currently Amended) 

The method of claim 4, wherein the generating step further includes generating, using the electronic inventory management device, a pick instruction for the … from the at least one storage bin located in the stock room at the retail facility based on a determination by the electronic inventory management device that … was placed into the at least one of the storage bins before at least one product that is identical to the … and that was placed into at least another one of the storage bins.  

Lyon [087] teaches pick instruction where a quantity has been stocked on the shelves or after the user has moved to another location in the warehouse where additional quantities of the item are stocked., Lyon [083], [087] and Lyon [096] discloses  the pick instructions may include collective pick instructions for collectively picking multiple of a same item for multiple of the orders as a single quantity., Lyon [096]

Although highly suggested, Lyon does not explicitly teach:
“… at least one product having an expiration date  … the at least one product having an expiration date  … at least one product having an expiration date …”

Yuen [0323] discloses lot code recall or traceability and may be used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]

Lyon teaches an order filling systems to assist worker in picking inventory.  Yuen teaches tracking detailed warehouse data for inventory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine instructions for the picker may include instructions to pick ordered items during the order filling process, as taught by Lyon, with data elements such as lot codes and expiry dates (product shelf life data) traceability, as taught by Yuen to used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]



Regarding Claim 6, (Original) 

The method of claim 4, wherein the receiving of an indication that the at least one product has … further includes receiving, using the electronic inventory management device, … of the at least one product to the retail sales facility.  

Lyon [0114] teaches identification of the item in at least one of the plurality of orders may be received as the item is moved from a location to an unorganized suspended pick platform., Lyon [0114], [059]

Although highly suggested, Lyon does not explicitly teach:
“… an expiration date  … a time stamp of a time of delivery …”

Yuen [0323] discloses lot code recall or traceability and may be used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]

Lyon teaches an order filling systems to assist worker in picking inventory.  Yuen teaches tracking detailed warehouse data for inventory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine instructions for the picker may include instructions to pick ordered items during the order filling process, as taught by Lyon, with data elements such as lot codes and expiry dates (product shelf life data) traceability, as taught by Yuen to used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]


Regarding Claim 7,  (Currently Amended) 

The method of claim 6, wherein the generating step further includes generating, using the electronic inventory management device, a pick instruction of the at least one product having … from the at least one storage bin located in the stock room at the retail facility based on a determination by the electronic inventory management device that the at least one product having … was delivered to the retail facility before at least one product that is identical to the at least one product having … and that is located in at least another one of the storage bins.  

Although highly suggested, Lyon does not explicitly teach:
“… an expiration date … an expiration date … an expiration date…”

Although highly suggested, Lyon does not explicitly teach:
“… an expiration date  … a time stamp of a time of delivery …”

Yuen [0323] discloses lot code recall or traceability and may be used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]

Lyon teaches an order filling systems to assist worker in picking inventory.  Yuen teaches tracking detailed warehouse data for inventory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine instructions for the picker may include instructions to pick ordered items during the order filling process, as taught by Lyon, with data elements such as lot codes and expiry dates (product shelf life data) traceability, as taught by Yuen to used to ensure that finished goods are shipped before they expire., Yuen [0289] , [0323]



Regarding Claim 8, (Currently Amended) 

The method of claim 1, wherein the determining a physical 4Application. No.: 17/149,548Amendment filed May 9, 2022location of the at least one product in the at least one of the storage bins relative to a physical location of other products stored in the at least one of the storage bins step further includes determining the physical location of the at least one product in the at least one of the bins relative to the physical location of at least one other product in the at least one of the bins.  

Lyon [052] discloses  a signal to the mobile computing device may be provided that the handheld scanner indicates the picker has picked the currently displayed item. In a proximal picker mode, smaller text may be provided to display a more complete instruction--such as displaying multiple of the items to be picked or displaying additional information about the current item to be picked. Some information which may be included on the display in the distal or proximal picker modes may include, for example, detailed item information, including graphics, video, drawing and related documentation; warehouse locations; warehouse work stations; warehouse users; picking steps, including graphical instructions, video instructions and/or related documentation; a count of available items; options to update item information/location; tracking information regarding inventory status during a picking process; and/or any user activity during one or more of a receiving process, a put away process, a picking process, a cycle count process, and/or an inventory control process.Lyon [051] –[054]

Lyon [089] discloses the scanner device, for example, may indicate a number to be put into the bins and the user may put the indicated number in the bins and note the number on the pick platform map counter. As another example, rather than displaying the number on the scanner device, the pick platform map may indicate the number as X/Y, where x is the number of items put in the bin and Y is the number of items to be put in the bin., Lyon [085], [089], [Figure 10]



Regarding Claim 9, (Currently Amended) 

The method of claim 8, wherein the generating step further includes indicating a location in the stock room of the at least one storage bin including the at least one product for which the pick instruction is generated.  

Lyon [051] –[054] and Lyon [085], [089], [Figure 10]


Regarding Claim 10,  (Original) 

The method of claim 1, wherein at least one of the steps of receiving, ranking, determining, correlating, determining, and generating includes one of transmitting data from the electronic inventory management device to and receiving data from a server in communication with the electronic inventory management device.  

Lyon [021], [038], [082], [084], [087], [092]


Regarding Claim 11, (Currently Amended) 

A system of prioritizing retrieval of products from a plurality of storage bins located in a stock room at a retail sales facility, the system comprising: an inventory management database that stores electronic information associated with the products located at the retail sales facility, the electronic information associated with the products located at the retail sales facility including at least one of bin identifier data uniquely identifying each one of the storage bins, storage bin size data, product identity data uniquely identifying each one of the products, product physical attribute data, and product shelf life data; an electronic scanning device of a worker at the retail sales facility, the electronic scanning device of the worker including a reader that scans at least one product being placed into at least one of the storage bins located in the stock room at the retail sales facility to obtain identification data associated with the at least one product, wherein, in response to a scan of the at least one product by the electronic scanning device, the electronic scanning device generates at least one electronic time stamp indicating a time when the at least one product was scanned by the electronic scanning device during placement of the at least one product into the at least one of the storage bins; an electronic inventory management device including a programmable processor and 5Application. No.: 17/149,548 Amendment filed May 9, 2022 Response to final OA mailed April 4, 2022 configured to: receive, from the electronic scanning device, a signal including the identification data associated with the at least one product obtained by the electronic scanning device and the at least one electronic time stamp indicating the time when the at least one product was scanned by the electronic scanning device during placement of the at least one product into the at least one of the storage bins; obtain, from the inventory management database, the product identity data and the product physical attribute data and the storage bin size data; determine, via the processor of the electronic inventory management device and based on the at least one electronic time stamp, the product identity data, the product physical attribute data, and the storage bin size data, a physical location of the at least one product in the at least one of the storage bins relative to a physical location of other products stored in the at least one of the storage bins; based on a determination by the processor of the electronic inventory management device that the physical location of the at least one product in the at least one of the storage bins located in the stock room at the retail facility is higher than a physical location of at least one identical product in at least another one of the storage bins, generate, via the processor of the electronic inventory management device, a pick instruction indicating that the at least one product is to be picked from the at least one of the storage bins; and transmit an electronic signal including the pick instruction from the electronic inventory management device to the electronic scanning device of the worker at the retail sales facility; wherein, in response to receipt of the electronic signal including the pick instruction from the electronic inventory management device, the electronic scanning device of the worker generates, on a display or via a speaker of the electronic scanning device of the worker, a visible or audible output, the visible or audible output, the visible or audible output indicating to the worker the pick instruction to the worker to pick, from the at least one storage bin, the at least one product for which the pick instruction was generated by the processor, the pick instruction including: 6Application. No.: 17/149,548 Amendment filed May 9, 2022 Response to final OA mailed April 4, 2022 the product identity data uniquely identifying to the worker the at least one product to be picked by the worker from the at least one storage bin located in the stock room at the retail facility; and the bin identifier data identifying to the worker a unique number associated with the at least one storage bin located in the stock room at the retail facility from which the at least one product is to be picked according to the pick instruction.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 11 is directed to A system of prioritizing retrieval of products from a plurality of bins at a retail sales facility, the system comprising: an inventory management database that stores electronic information, Lyon discloses the computer program product as claimed Lyon [0109], [Figure 13] –[Figure 14]


Regarding Claim 12, (Original) 

The system of claim 11, wherein the reader is at least one of a radio frequency identification (RFID) reader, an optical reader, and a barcode reader.  

Similar to claim 3 Lyon [049]-[050], [085]


Regarding Claim 13, (Currently Amended) 

The system of claim 11, wherein the processor of the electronic inventory management device is programmed to determine a physical location of the at least one product in the at least one of the storage bins located in the stock room at the retail facility relative to a physical location of other products stored in the at least one of the storage bins step via a determination, by the processor of the electronic inventory management device of the physical location of the at least one product in the at least one of the storage bins relative to the physical location of at least one other product in the at least one of the storage bins.

Lyon [051]- [054], [085], [089], [Figure 10]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623